185 P.3d 556 (2008)
220 Or. App. 301
STATE of Oregon, Plaintiff-Respondent,
v.
Alejandro Adrian URENO-ALVAREZ, aka Alejandro Adrian Alvarez, aka Alejandro Ureno Alvarez, aka Ureno Alyandro Alvarez, Defendant-Appellant.
CF060045, A133116.
Court of Appeals of Oregon.
Submitted April 4, 2008.
Decided May 28, 2008.
*557 Peter Gartlan, Chief Defender, Legal Services Division, and Meredith Allen, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant signed a release agreement in which he agreed to appear in court on a single date and time for four different pending cases. He failed to appear as required by the release agreement and was charged with two counts of first-degree failure to appear, ORS 162.205, and two counts of second-degree failure to appear, ORS 162.195. After a trial to the court, defendant was convicted on all four counts, and the court entered judgment for four separate convictions. On appeal, defendant argues that the trial court erred in failing to merge the four convictions into a single conviction for first-degree failure to appear, because defendant violated a single release agreement. The state concedes that, under State v. Camarena-Velasco, 207 Or.App. 19, 139 P.3d 979 (2006), the trial court erred in failing to merge the convictions into a single conviction for first-degree failure to appear. We agree and accept the concession.
Reversed and remanded for entry of a single conviction for first-degree failure to appear and for resentencing.